
	

114 HR 3531 IH: No Exemptions for EPA Act of 2015
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3531
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Westmoreland introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to include claims relating to a response under the
			 Comprehensive Response, Compensation, and Liability Act among those claims
			 for which the Federal Tort Claims Act provides a remedy, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the No Exemptions for EPA Act of 2015. 2.Federal Tort Claims Exception to Exception for Certain Claims Arising under the Comprehensive Environmental Response, Compensation, and Liability Act Section 2680(a) of title 28, United States Code, is amended by inserting (other than a discretionary function or duty in connection with a response under the Comprehensive Environmental Response, Compensation, and Liability Act) after discretionary function or duty.
		
